Citation Nr: 1741805	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-19 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Jacques DePlois, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1996 to March 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  These matters were remanded in June 2015 for further development.  

The Veteran presented testimony at a Board hearing in September 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDINGS OF FACT

1.  There is no medical diagnosis of a current chronic left ear hearing loss disability for VA compensation purposes.

2.  On March 21, 2017, prior to the promulgation of a decision in the appeal of entitlement to service connection for right ear hearing loss, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this issue is requested.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2.  With regards to the issue of entitlement to service connection for right ear hearing loss, the criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a November 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examination in December 2009 and February 2016, which are fully adequate.  The examiners were made aware of the Veteran's medical history; and they addressed all relevant rating criteria.  The duties to notify and to assist have been met.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hearing loss are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Moreover, clinical hearing loss is shown where the auditory thresholds exceed 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Left ear hearing loss

At his September 2014 Board hearing, the Veteran testified that he noticed hearing loss during service.  He stated that sometimes he had to fire weapons without proper hearing protection.  He also stated that for a couple of deployments, he was on the flight lines without hearing protection.  He noticed that he would often have to ask people to repeat themselves.   

The Veteran underwent a VA examination in December 2009.  The examination report reflects that left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 5, 10, 15, 10, and 10 decibels respectively.  Speech recognition score was 96 percent.

The Veteran underwent another VA examination in February 2016.  The examination report reflects that left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 5, 10, 10, 5, and 10 decibels respectively.  Speech recognition score was 98 percent.
     
The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In this case, there is no medical evidence showing that the Veteran has a current left ear hearing loss disability as defined by 38 C.F.R. § 3.385.  The Board acknowledges that the February 2016 VA examiner opined that the Veteran's left ear hearing loss is at least as likely as not due to service.  However, in order to constitute a current disability for VA purposes, the Veteran's hearing loss must first meet the provisions of 38 C.F.R. § 3.385.  There is no evidence that it does in this case.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for an alleged left ear hearing loss disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Right ear hearing loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (5).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, on March 21, 2017, the Veteran's representative submitted a correspondence in which it requested withdrawal of the issue of entitlement to service connection for right ear hearing loss.  In light of this, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for right ear hearing loss, and it is dismissed.


ORDER

Entitlement to service connection for left ear hearing loss is denied.

The issue of entitlement to service connection for a right ear hearing loss is dismissed.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


